TNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 5 has been canceled 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-7, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN109515555 in view of Song, CN104442518 and further in view of Storm, US6109395.
Regarding claim 1, Chen discloses an accessory modular device for use onboard an automated guided vehicle (AGV) to facilitate loading and unloading of a pallet onto and from the AGV for transport by said AGV (device shown in Fig 1), said accessory modular device comprising: lifting units arranged to be mounted above a base surface of said AGV(element 7, Fig 1), said lifting units selectively movable in a substantially vertical direction by actuation of a motor(operationally a motor associated with element 7, Fig 1); an upper platform positioned above said lifting unit and having end portion positioned above and rigidly connected to one of said lifting unit, in such a way that said upper platform can selectively be raised or lowered by said lifting unit along the substantially vertical direction(the upper platform 8, Fig 1), comprising a central portion connected to said end positions (Fig 1), 

    PNG
    media_image1.png
    637
    831
    media_image1.png
    Greyscale

said central portion operable to support the pallet (the central portion being capable of supporting the pallet, Fig 1),  the central portion positioned transverse to a longitudinal direction of the AGV and defining a through passageway through the central portion in the transverse direction relative to the AGV longitudinal direction (Fig 1), the through passageway operable for selective loading and unloading of the pallet onto the central portion from each side of the AGV in the direction transverse to the longitudinal direction of the AGV;(Fig 1) .
However, Chen does not disclose two lifting units and positioned transverse to a longitudinal direction of the AGV; said lifting units selectively movable in a substantially vertical direction by actuation of a motor at least one first electric motor, wherein said upper platform positioned transverse to the longitudinal direction of the AGV and is substantially shaped like an inverted omega, and the central portion lying in a plane that is positioned vertically lower with respect to said end portions, and the upper platform operable to receive a selected one of an accessory from different types of accessories positioned on the central portion and engaged with the pallet, the accessory operable to selectively move the pallet relative to the upper platform.
Song discloses an upper platform comprising elements 21-23 having an omega shape with central portion vertically lower than end portion wherein the upper platform is capable of receiving an accessory such as rollers 25 which would selectively move a pallet relative to the upper platform . (Fig 4)

    PNG
    media_image2.png
    497
    700
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper platform disclosed by Chen to have further incorporated a platform is substantially shaped like an inverted omega, and the central portion lying in a plane that is positioned vertically lower with respect to said end portions and having accessories as taught by Song in order to house rollers 25 for automated transportation of objects from docking surface of AGV.  (translation paragraph 0028)
Storm teaches a scissor lifting system having at least two lifting units 54 and 154  positioned on an omega shaped platform defined by combination of portions 52 and 48 wherein the lifting units actuated by an electric motor 80 ( Fig 3 )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lifting units disclosed by Zulueta to have further incorporated a scissor type lifting units actuated by an electric motor as taught by Storm in order to smoothly raise and lower a workpiece. 
Furthermore, It would have been obvious to one having  ordinary skill in the art at the time the invention was made to two lifting units positioned transverse to a longitudinal direction of the AGV and said upper platform positioned transverse to the longitudinal direction of the AGV, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 2, Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 1.   Furthermore, Storm teaches each of the two lifting units includes a pantograph structure further comprising a base portion fixed above the base surface of the AGV (the bottom frame holding the bottom portion of each pantograph, Fig 5) and a vertically movable upper portion (portions of element 52 wherein pins associated with the pantograph are received thereon , Fig 5 ), the base portion having a substantially rectangular shape and being transversely positioned with respect to a longitudinal direction of the AGV. (it would have been obvious to one of ordinary skill in the art to have positioned the base portion of Storm to be transversely positioned with respect to a longitudinal direction of the AGV since such orientation does not interfere with the functionality of the lifting device of Storm)
Regarding claim 3, Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 2.   Furthermore, Storm teaches a nut screw mechanism engaged with each of the two lifting units (each lifting unit comprises a nut 84 and 184 and screw 82 and 182 , Fig 5); and a transmission belt engaged with each nut screw mechanism and the at least one first electric motor operable to selectively move the two lifting units synchronously in the substantially vertical direction. (operation of the chain belts 81 and 181 with respect to each nut screw mechanism and the motor 80, Fig 5)
Regarding claim 4, Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 3.   Furthermore, Storm teaches the pantograph structure comprises two pairs of rods each pair comprising a first rod and a second rod(Elements 158, 156 and 58, 56 , Fig 5), wherein the first rod includes a lower end rotatably connected to a support element (extension part of element 50 which pin 60 is connected thereto same on the other side, Fig 5) and an upper end slidably engaged in a slot defined by the upper portion of the pantograph structure (slot 66 receiving pin 64 same on the other side, Fig 5), and wherein the second rod includes a lower end rotatably connected to a nut  (lower end connected to element 84 similarly the other side, Fig 5)and an upper end rotatably connected to an end of the upper portion of the pantograph structure.(upper end connected to pin 62 similarly on the other side, Fig 5)
Regarding claim 6,  Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 1.   Furthermore, Song teaches the accessory operable to selectively move the pallet relative to the upper platform and the accessory comprises a roller conveyor having a plurality of rollers having axis of rotation substantially parallel with the longitudinal direction of the AGV (Fig 1), said roller conveyor operable to selectively facilitate loading or unloading of said pallet onto or from said AGV upper platform central portion in the transverse direction from each side of the AGV from each side of the AGV relative to the AGV longitudinal direction. (operation of rollers 25, Fig 1)
Regarding claim 7,  Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 6.   Furthermore, Song teaches the roller conveyor comprises at least one second electric motor engaged with the plurality of rollers, the at least one second electric motor operable to selectively rotate the rollers.  (translation paragraph 0030)
Regarding claim 10, Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 1.   Furthermore, Chen discloses a configurable electronic control unit in communication with the at least one first electric motor for automatically moving the lifting units in the substantially vertical direction according to a predetermined program. (control unit of robot of the AGV, Fig 1)
Regarding claim 11,  Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 1.   Furthermore, Chen discloses a safety electronic controller in communication with the at least one first electric motor configurable and operable to automatically manage a plurality of safety functions.  (the control system of robot 100 by using sensor 11)
Regarding claim 12, Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 11.   Furthermore, Chen discloses one of the plurality of safety functions comprises automatically stopping movement of the two lifting units along the substantially vertical direction.  (operation of the software disclosed by Chen when stopping the movement of the lifting units, Fig 1)
Regarding claim 13,  Chen discloses an motor supported by a base surface of an AGV (Motors involved in the base 12 of an AGV, Fig 1); lifting unit supported by the base surface of the AGV (element 7, Fig 1), an upper platform having a central portion and opposing end portions (Element 8 as the upper platform, Fig 1), the central portion positioned transverse to a longitudinal direction of the AGV and defining a through passageway through the central portion operable for the component to be selectively loaded and unloaded from the central portion from each side of the AGV in the direction transverse to the AGV longitudinal direction (Fig 1),  the central portion operable to support a component accessible by an operator (operation of central portion disclosed by Chen, Fig 1), the lifting units operable to selectively position the component at a desired height in the vertical direction for the operator (operation of the lifting device 7, Fig 1).
However, Chen does not disclose two lifting units and positioned transverse to a longitudinal direction of the AGV, each of the two lifting units further comprising: an elongate threaded screw threadably engaged with a nut and a first support element, the threaded screw further engaged with the electric motor; a pantograph structure comprising two pairs of rods each pair comprising a first rod and a second rod, wherein said first rod includes a lower end rotatably connected to a second support element and an upper end slidably engaged in a slot defined by an upper portion of said pantograph structure, and wherein said second rod includes a lower end rotatably connected to the nut engaged with the threaded screw and an upper end rotatably connected to an end of said upper portion of said pantograph structure, the pantograph structure upper portion selectively operable to move along a vertical direction on rotation of the threaded screw by the electric motor; the upper platform positioned transverse to the longitudinal direction of the AGV and having the central portion and opposing end portions positioned vertically above the central portion, each opposing end portion connected to a respective one of the two lifting units and the upper platform operable to receive a selected one of an accessory from different types of accessories positioned on the upper platform central portion, the accessory operable to engage the component for the selective movement of the component relative to the upper platform in the direction transverse to the AGV longitudinal direction to load or unload the component from each side of the AGV.
Song discloses an upper platform comprising elements 21-23 having an omega shape with central portion vertically lower than end portion . (Fig 4) Furthermore, Song discloses plurality of rollers 25 operable to engage the component for the selective movement of the component relative to the upper platform in the direction transverse to the AGV longitudinal direction to load or unload the component from each side of the AGV. (Fig 1)

    PNG
    media_image2.png
    497
    700
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper platform disclosed by Chen to have further incorporated a platform is substantially shaped like an inverted omega, and the central portion lying in a plane that is positioned vertically lower with respect to said end portions as taught by Song in order to house rollers 25 for automated transportation of objects from docking surface of AGV.  (translation paragraph 0028) and to ensure the safety of material being transported and further more provide a conveying means for added functionality.
Storm teaches a scissor lifting system having at least two lifting units 54 and 154 wherein the lifting units actuated by an electric motor 80 ( Fig 3 )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lifting units disclosed by Zulueta to have further incorporated a scissor type lifting units actuated by an electric motor as taught by Storm in order to smoothly raise and lower a workpiece.
Furthermore, It would have been obvious to one having  ordinary skill in the art at the time the invention was made to two lifting units positioned transverse to a longitudinal direction of the AGV and said upper platform positioned transverse to the longitudinal direction of the AGV, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 15, Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 13. Furthermore, Song teaches said accessory comprises a roller conveyor having a plurality of rollers having axes of rotation substantially parallel with the AGV longitudinal direction, said roller conveyor operable to selectively facilitate the component loading onto or unloading from said AGV upper platform central portion from each side of the AGV in the transverse direction relative to the AGV longitudinal direction. (rollers 25 , Fig 1)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN109515555 in view of Song, CN104442518 and further in view of Storm, US6109395 and further in view of Ghirardi, US9540181.
 Regarding claim 8, Chen in view of Song and further in view of Storm discloses each and every limitation set forth in claim 5.   Furthermore, Chen in view of Song and further in view of Storm discloses the accessory device operable to selectively position a component at a height along the substantially vertical direction for an operator to conduct work on the component (operation of the device disclosed by Chen in view of Song and further in view of Storm)
 However, Chen in view of Song and further in view of Storm does not discloses the pallet further comprises a pillar extending vertically upward from a pallet base abuttingly engaged with the accessory, the pillar removably engaged with a component cantilevered over the pallet base.
Ghirardi teaches a pallet for conveying a piece wherein a pillar set 22 is provided which is capable of engaging a component by means of elements 38. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified device  disclosed Chen in view of Song and further in view of Storm to have incorporated a pallet as taught by Ghirardi in order to carry and clamp a workpiece for conveying. 
Response to Arguments

Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that the Storm in view of Song and further in view of Chen does not disclose the claimed invention. Examiner respectfully disagrees.  Storm discloses a general state of the art in regards to AGV wherein a platform moves in a desired direction while lifting a lifting platform for transportion a workpiece. However, Storm does not disclose an omega shaped platform , an accessory receiving portion and a plurality of lifting devices. Song teaches that an omega shaped platform having a portion receiving rollers as an accessory while Chen teaches a lifting device having an omega shaped platform having lifting units under each extended portion of the omega shaped platform in Fig 5.  Therefore it would have been obvious to one of ordinary skill in the art to have modified the AGV disclosed by Storm to have further incorporated configuration of platform taught by Song and further incorporated a lifting unit in combination with an omega shaped platform taught by Chen to modify Storm in view of Song as taught in the rejection above. Furthermore, rearranging the combination such that the lifting units are positioned transverse to the longitudinal direction would have been obvious rearranging parts of an invention involving only routine skill in the art which would allow proper lifting and lower the platform on the AGV without  interfering with the weight distribution on the AGV lifting platform. 
Allowable Subject Matter
Claim 17 is allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention “ the upper platform opposing end portions comprise a first end portion and a second end portion each connected to the central portion, the first end portion having a length extending along the AGV longitudinal direction greater than a length of the second end portion extending along the AGV longitudinal direction” fails to render the claimed invention obvious or anticipated. For instance, CN109515555 discloses an AGV having an upper platform which has two end portions 22, Fig 4. However, ‘5555 fails to disclose “ the upper platform opposing end portions comprise a first end portion and a second end portion each connected to the central portion, the first end portion having a length extending along the AGV longitudinal direction greater than a length of the second end portion extending along the AGV longitudinal direction”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723